                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR08-0307-JCC
10                             Plaintiff,                    ORDER
11          v.

12   DARYL SHEARS,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Daryl Shears’ motion for early
16   termination of supervised release (Dkt. No. 322) and the Government’s motion to seal (Dkt. No.
17   325). Having thoroughly considered the parties’ briefing and the relevant record, the Court finds
18   oral argument unnecessary and hereby DENYS Defendant’s motion (Dkt. No. 322) and
19   GRANTS the Government’s motion (Dkt. No. 325) for the reasons explained herein.
20   I.     BACKGROUND
21          On August 14, 2009, Defendant was sentenced to 188 months of imprisonment on one
22   count of conspiracy to distribute cocaine. (Dkt. No. 257.) On March 16, 2015, the Court reduced
23   Defendant’s sentence to 131 months by retroactively applying the U.S. Sentencing
24   Commission’s 2014 Drug Quantity Table amendments to Defendant’s initial sentencing. (Dkt.
25   No. 318 at 1–3.) On April 27, 2017, upon release from custody, Defendant began a five-year
26   term of supervised release. (Dkt. No. 322 at 2.) Since that time, he has had two probation


     ORDER
     CR08-0307-JCC
     PAGE - 1
 1   violations for the use of marijuana, on or about December 13, 2018 and March 8, 2019. (Dkt.

 2   Nos. 320, 321.) He has maintained a stable job, home, and supportive relations with his family

 3   while on supervised release. (Dkt. No. 322 at 2.) His job is full-time with good pay, but is

 4   seasonal and without benefits. (Id. at 5.)

 5          After completing approximately two-and-a-half years of supervised release, Defendant

 6   now moves for early termination of supervision, in part because he believes that his supervision

 7   status precludes him from obtaining permanent employment. (Id. at 5–6.) Both the Government

 8   and Probation Department object to early termination. (See Dkt. No. 324.) The Government also
 9   filed Defendant’s presentence report (Dkt. No. 326) with its response brief, which it asks the
10   Court to maintain under seal. (See Dkt. No. 325.) 1
11   II.    DISCUSSION

12          The Court may terminate a defendant’s term of supervised release after the completion of

13   one year “if it is satisfied that such action is warranted by the conduct of the defendant released

14   and the interest of justice.” 18 U.S.C. § 3583(e)(1). In deciding whether early termination is

15   appropriate, the Court must consider several factors, including the nature and circumstances of

16   the offense, the history and characteristics of the defendant, the need to deter criminal conduct,

17   the need to protect the public from further crimes, and the need to avoid disparity among

18   similarly situated defendants. 18 U.S.C. § 3583(e) (citing to factors listed by 18 U.S.C. §

19   3553(a)); United States v. Emmett, 749 F.3d 817, 820 (9th Cir. 2014).

20          The Court considers the § 3553(a) factors in light of Defendant’s case. Defendant’s

21   offense was serious, as it involved a high quantity of cocaine and Defendant’s attempt to hide

22   evidence with his minor stepson. (See Dkt. No. 318 at 1–2.) The Court acknowledges

23   Defendant’s addiction and difficult upbringing as underlying influences on his criminal behavior.

24

25          1
              It is appropriate to seal the presentence report, which was not filed at the time of
     sentencing. This District seals all presentence reports as a matter of course. See W.D. Wash.
26   Local Crim. R. 32(d)(5).

     ORDER
     CR08-0307-JCC
     PAGE - 2
 1   (Dkt. No. 322 at 3–4.) That said, Defendant has an extensive criminal history, with several

 2   similar drug convictions prior to this case. (See Dkt. Nos. 230 at 7, 235 at 10–20.)

 3          Defendant has completed the Residential Drug Abuse Program and has not relapsed on

 4   cocaine or other hard drugs. (Dkt. No. 322 at 4.) However, he has had two marijuana violations

 5   in the past eight months, and has still not completed a drug assessment and complied with the

 6   recommended treatment. (Dkt. No. 322 at 4.) Defendant maintains a steady job that he hopes to

 7   make permanent and has a strong work ethic, as confirmed by his supervisor. (Id. at 5–6.) In his

 8   commitment to rehabilitation, his job, and his family, Defendant has welcomed new influences
 9   that guide him away from crime. (See id. at 3–5; see also Dkt. No. 318 at 5–6.)
10          Given Defendant’s past criminal history, and his recent probation violations, the Court
11   believes that a continued period of supervised release will have some deterrence value. Similarly,
12   the Court believes that continued supervision will help to protect the public from further crimes.
13   Finally, the Court does not view early termination of Defendant’s supervision as a source of
14   disparity. Defendant has served 131 months of incarceration and about half of his five-year term
15   of supervision. (Dkt. No. 322 at 2.) The Court granted early termination for Defendant’s co-
16   defendant Felicia Bowen, who had similar convictions and spent less time in prison and on
17   supervised release. See United States v. Felicia Bowen, Case. No. CR08-0307-JLR, Dkt. Nos.
18   289, 290 (W.D. Wash. 2013).

19          In consideration of all the 18 U.S.C. § 3553(a) factors the Court finds that early

20   termination at this juncture is not in the interests of justice. The Court gives particular weight to

21   the seriousness of Defendant’s defense, his related criminal history, and his recent performance

22   on supervised release.

23   III.   CONCLUSION

24          For the foregoing reasons, Defendant’s motion for early termination of supervised release

25   (Dkt. No. 322) is DENIED. The Government’s motion to seal (Dkt. No. 325) is GRANTED. The

26   Clerk shall maintain Docket Number 326 under seal until further order of the Court.


     ORDER
     CR08-0307-JCC
     PAGE - 3
 1         DATED this 19th day of August 2019.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR08-0307-JCC
     PAGE - 4
